Title: 31st.
From: Adams, John Quincy
To: 


       The Sophimores are very fearful that their yesterday’s conduct has brought them into difficulties. Mr. Reed, who found his door broken through, when he return’d from Boston, is very much incensed and will probably, take measures to discover the persons who offered the insult. Mr. Williams gave us a lecture upon a number of optical instruments. I trifled away this day.
       John Sever of Kingston, Plymouth C, was 21 the 7th. of this month: His genius is very good; but he is destitute of all moral principles; and he has ever been remarkable for dissipation and disregard to the laws of the University: he is however ambitious of ruling and had when he first came to college so great influence, that he led the Class as he pleased: his imprudence has since that made him as unpopular as any individual in the Class.
      